Exhibit 99.1 CAPE BANCORP, INC. REPORTS FIRST QUARTER 2015 RESULTS Cape May Court House, New Jersey, April 27, 2015 - Cape Bancorp, Inc. (“Cape Bancorp” or the “Company”) (NASDAQ: “CBNJ”), the parent company of Cape Bank (the “Bank”), announces its operating results for the quarter ended March 31, 2015. For the quarter ended March 31, 2015, Cape Bancorp reported net income of $1.0 million, or $0.10 per common share and $0.09 per fully diluted share, compared to $2.0 million, or $0.18 per common and fully diluted share for the quarter ended March 31, 2014. On January 19, 2015, the Board of Directors declared a cash dividend of $0.06 per common share to shareholders of record as of the close of business February 2, 2015. The dividend was payable on February 17, 2015. On January 26, 2015, the Company announced that the acquisition of Colonial Financial Services, Inc. (“Colonial”) based in Vineland, New Jersey, received approval from the Federal Deposit Insurance Corporation, the Federal Reserve Bank of Philadelphia, and the New Jersey Department of Banking and Insurance. On March 18, 2015, the Company announced that the shareholders of both Cape Bancorp and Colonial had approved the agreement and plan of merger. On April 1, 2015, the Company announced that it had successfully completed its acquisition of Colonial. On March 31, 2015, the Company announced that Cape Bank entered into a definitive agreement with Sun National Bank ("Sun") to acquire Sun's branch location in Hammonton, New Jersey. The purchase includes approximately $34.1 million of deposits and approximately $4.9 million of loans. Subject to the receipt of regulatory approvals and the satisfaction of customary closing conditions, the branch purchase is expected to be completed in the third quarter of 2015. Michael D. Devlin, President and Chief Executive Officer of Cape Bancorp and Cape Bank, provided the following statement: “The quarter was quite active as we worked toward the closing of the merger and negotiated the purchase of Sun Bank’s Hammonton office. We are excited by the prospects of both of these initiatives as we continue our westward expansion. During this quarter, we also brought on a commercial lending team in Center City Philadelphia. We see the metropolitan area as an important component in building franchise value. We had previously indicated that both the first and second quarter performance would not be reflective of the Bank’s core earnings potential. Initiatives that relate to the shift in geographic focus were likely to distort metrics. Earnings for the first quarter reflected expenses related to the merger and charges on lingering OREO properties that brought them to values that will allow for quicker disposition. Likewise, in the second quarter, merger related accounting will make it difficult to discern a “run rate.” We believe that the third quarter will be the better gauge for the Bank’s core earnings potential.” Cape Bancorp’s total assets at March 31, 2015 totaled $1.088 billion, an increase of $8.0 million from the December 31, 2014 level of $1.080 billion. The increase primarily resulted from restricted cash accumulated for the cash portion of the Colonial acquisition. Total net loans increased $1.8 million from $770.3 million at December 31, 2014 to $772.1 million at March 31, 2015 resulting from increases in commercial loans totaling $8.2 million, and consumer loans of $73,000 offset by a decline in residential mortgage loans totaling $6.6 million.
